                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
COMMITTEE ON WAYS AND                    )
MEANS, UNITED STATES HOUSE               )
 OF REPRESENTATIVES,                     )
                                         )
 Plaintiff,                              )
                                         )
                    v.                   )
                                         ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT                )
OF THE TREASURY, et al.                  )
                                         )
 Defendants,                             )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
                  Defendant-Intervenors. )
                                         )

              CONSENT MOTION FOR LEAVE TO EXCEED PAGE LIMIT

         1.   Pursuant to Local Rule 7(e), Defendants United States Department of the Treasury,

et al., and Defendant-Intervenors Donald J. Trump, et al., respectfully move for leave to file a

consolidated Memorandum of Law in support of their Motion to Dismiss at a length of up to 60

pages.

         2.   On August 29, 2019, this Court entered an order that, inter alia, directed Defendants

to respond to the Complaint on or before September 6, 2019. ECF No. 38 at 6.

         3.   Plaintiff’s Complaint asserts eight purported causes of action and, as this Court

previously observed, “[t]his case presents novel and complex questions about the privileges and

authority of all three branches of the federal government.” ECF No. 38 at 3. When Plaintiff

previously sought leave to exceed the page limit for its Memorandum of Law in Support of its

Motion for Summary Judgment (a page-extension motion this Court granted, though the Court has
since denied the summary judgment motion without prejudice as premature), Plaintiff similarly

noted that the legal issues here “are numerous, important, and complex.” ECF No. 28 at 1.

       4.      Defendants are working diligently to present their legal arguments to the Court as

concisely as possible. But in light of the number and importance of the issues raised by their

forthcoming Motion to Dismiss—and the intent of Defendants and Defendant-Intervenors to file

a consolidated brief—Defendants and Defendant-Intervenors believe that a 15-page extension will

enable them to best assist the Court in resolving the significant questions presented. Even if such

an extension is granted, the total number of pages filed by Defendants and Defendant-Intervenors

will be 30 pages less than the 90 total pages the two parties are allocated under the Local Rules.

       5.      Pursuant to Local Rule 7(m), counsel for Defendants conferred with counsel for

Plaintiff, who consents to this motion.

Dated: September 4, 2019                      Respectfully submitted,

                                              JOSEPH H. HUNT
                                              Assistant Attorney General

                                              JAMES M. BURNHAM
                                              Deputy Assistant Attorney General

                                              ELIZABETH J. SHAPIRO
                                              Deputy Director

                                              JAMES J. GILLIGAN
                                              Special Litigation Counsel

                                              /s/Andrew M. Bernie
                                              STEVEN A. MYERS (NY Bar No. 4823043)
                                              SERENA M. ORLOFF (CA Bar No. 260888)
                                              ANDREW M. BERNIE (DC BAR No. 995376)
                                              Trial Attorneys
                                              United States Department of Justice
                                              Civil Division, Federal Programs Branch
                                              1100 L Street, NW
                                              Washington, DC 20005
                                              Tel: (202) 616-8488 | Fax: (202) 616–8470
andrew.m.bernie@usdoj.gov

Attorneys for Defendants

 /s/ William S. Consovoy

William S. Consovoy (D.C. Bar #493423)
Cameron T. Norris
Steven C. Begakis
CONSOVOY MCCARTHY PLLC
1600 Wilson Boulevard, Suite 700
Arlington, VA 22209
(703) 243-9423
will@consovoymccarthy.com

Patrick Strawbridge
CONSOVOY MCCARTHY PLLC
Ten Post Office Square, 8th Floor
South PMB #706
Boston, Massachusetts 02109
(617) 227-0548

Attorneys for Defendant-Intervenors
                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA
_______________________________________
                                         )
COMMITTEE ON WAYS AND                    )
MEANS, UNITED STATES HOUSE               )
 OF REPRESENTATIVES,                     )
                                         )
 Plaintiff,                              )
                                         )
                    v.                   )
                                         ) No. 1:19-cv-1974 (TNM)
 UNITED STATES DEPARTMENT                )
OF THE TREASURY, et al.                  )
                                         )
 Defendants,                             )
                                         )
DONALD J. TRUMP, et al.,                 )
                                         )
                  Defendant-Intervenors. )
                                         )

                                    [PROPOSED] ORDER

       UPON CONSIDERATION of Defendants’ and Defendant-Intervenors’ Consent Motion

for Leave to Exceed Page Limit, it is hereby:

       ORDERED that the motion is granted; and it is

       FURTHER ORDERED that Defendants’ and Defendant-Intervenors’ forthcoming

consolidated Memorandum of Law in support of their Motion to Dismiss may be up to 60 pages

in length.

       IT IS SO ORDERED.


Date: ______________                             ___________________________
                                                 HON. TREVOR N. MCFADDEN
                                                 United States District Judge
